Citation Nr: 0833925	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-36 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
osteoarthritis, both knees. 

2.  Entitlement to service connection for a back condition.



REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, that denied the benefits sought on appeal.  
The veteran appealed that decision and the case was referred 
to the Board for appellate review.  


FINDINGS OF FACT

1.  Service connection for osteoarthritis, both knees, was 
denied by the Board in a March 1974 decision; the veteran did 
not appeal that decision. 

2.  Subsequent unappealed rating decisions of September 1997, 
March 2004, and August 2005 continued the denial of service 
connection for osteoarthritis, both knees. 

2.  The evidence regarding the veteran's osteoarthritis, both 
knees, associated with the claims file since the August 2005 
decision is not new and material.

3.  The veteran's back condition was not manifested during 
service and was not shown to be causally or etiologically 
related to active service. 


CONCLUSION OF LAW

1.  The Board's March 1974 decision denying service 
connection for osteoarthritis, both knees, and the RO's 
subsequent September 1997, March 2004 and August 2005 rating 
decisions, are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. § 3.104 (2007).

2.  New and material evidence has not been submitted since 
the August 2005 rating decision, which denied the veteran's 
claim for service connection for osteoarthritis, both knees.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

3.  The veteran's back condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran in October 1996, 
May 2005, July 2005, January 2006 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board acknowledges that in new and material evidence 
claims the notice must include the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  This notice was provided to the veteran in 
the October 1996 and May 2005 correspondence.  The October 
1996 letter specifically advised the veteran of the reason 
for the prior denial of this claim, namely that the knee 
condition existed prior to service and was not aggravated by 
service.  It also notified him that to reopen the claim 
medical evidence showing that the knee condition was caused 
or aggravated by service was necessary.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

First, the veteran's claim for service connection for 
osteoarthritis, both knees, was previously considered and 
denied by the RO in a November 1972 rating decision.  That 
rating decision and all subsequent ones concluded that none 
of the evidence demonstrated that the veteran's 
osteoarthritis, both knees, was incurred in or aggravated by 
service.  The veteran was notified of that decision and of 
his appellate rights.  The veteran filed a Notice of 
Disagreement in November 1973, received a Statement of the 
Case in December 1973 and filed a substantive appeal in 
February 1974.  In March 1974 the Board also denied the 
veteran's claim for service connection on the same grounds as 
the RO.  

In September 1996, the veteran applied to reopen the claim 
for service connection for osteoarthritis, both knees.  As a 
general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to 
a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after 
the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision-makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiate the claim.  38 C.F.R. 
§ 3.156(a).  If it is determined that new and material 
evidence has been submitted, the claim must be reopen and the 
VA may then proceed to the merits of the claim on the basis 
of all the evidence of record.  When determining whether a 
claim should be reopened, the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  In order for evidence to be sufficient to 
reopen a previously denied claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry fails and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312 (1990).

The veteran's September 1996 request to reopen his service 
connection claim for osteoarthritis, both knees, was denied 
in September 1997 because no new and material evidence was 
presented.  The veteran again attempted to reopen his claim 
in April 2003, but the RO denied this request as well, also 
on the grounds that no new and material evidence had been 
presented.  

In February 2005 the veteran once again requested that his 
service connection claim for osteoarthritis, both knees, be 
reopened and also made a service connection claim for a back 
condition.  The claim for osteoarthritis, both knees was 
again denied in August 2005 on the grounds that no new and 
material evidence had been presented.  

In November 2005 the veteran requested to reopen his service 
connection claim for osteoarthritis, both knees.  In April 
2006 the RO determined that new and material evidence had 
been submitted to reopen the claim, but then denied the claim 
on a de novo basis.  Regardless of how the RO ruled on the 
question, the Board must determine for purposes of 
jurisdiction whether there is new and material evidence 
sufficient to reopen the claim.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

The evidence associated with the claim file subsequent to the 
August 2005 rating decision consists of statements from the 
veteran made in support of his current claim, a letter from a 
friend who claimed to have gone through basic training with 
the veteran, and reports from both VA and private medical 
examinations.  The Board has reviewed the evidence obtained 
since the rating decision in August 2005 and has determined 
that while some of the evidence is new, in that it was not 
previously of record at the time of the August 2005 rating 
decision, it is not material.  Most importantly, this 
evidence does not demonstrate that osteoarthritis, both 
knees, was aggravated during service.  Instead, the evidence 
relates events in service, the veteran's contentions that his 
knee condition exists and the presence of a knee disorder to 
such a degree that knee replacement surgery was required.  

The veteran expresses personal belief that his service 
aggravated his knees and a statement from the veteran's 
friend speaks to events that occurred in service.  However, 
neither of these statements relates to causality.  The 
veteran has not submitted or asked the VA to obtain medical 
evidence suggesting that his knee condition is in any way 
related to, or was aggravated by service.  The medical 
evidence and the veteran's statements are merely cumulative 
of previous evidence of record.  This evidence does not raise 
a reasonable possibility of substantiating the claim.  
Therefore, the Board concludes that new and material evidence 
has not been submitted to reopen the previously denied claim.  

Moving on to the veteran's claim for a back condition the 
Board notes that service connection is granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required for a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Generally, to 
prevail on a claim of service connection on the merits, there 
must be: (1) Medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999).

In February 2005 it appears that the veteran applied for 
service connection for a back condition.  This claim was 
denied in an August 2005 rating decision.  In doing so the RO 
determined that there was no evidence the condition was 
incurred in or caused by service.  The RO also noted that 
service medical records showed no evidence of complaints, 
treatment or diagnosis regarding a back condition and that 
there was no evidence indicating treatment or diagnosis 
within a year from military discharge. 

VA and private treatment records show that the veteran was 
treated for lower back pain in April 1988 and underwent a 
lumbar laminectomy microdiskectomy L2-L3 in October 2002.  In 
November 2004 the veteran was diagnosed with osteoarthritis 
of the low back.  These and subsequently submitted records 
also indicate that the veteran continues to receive treatment 
for this condition. 

Critically, the medical evidence of record on the question of 
causation consists solely of the veteran's opinions.  While 
the record does contain several private medical records, none 
of these records contains a nexus opinion.  Based on the 
record, the Board finds that the evidence is against the 
veteran's claim for service connection for a back condition.

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence demonstrating not only 
the presence of a back condition, but also of a nexus or 
relationship between that disorder and service.  The veteran 
has failed demonstrate such a nexus.  The veteran apparently 
believes that his back condition is a result of an in-service 
event, but he has presented no corroborating evidence 
supporting this claim.  The veteran, as a lay person, lack 
appropriate medical training and is therefore not competent 
to provide a probative opinion on a medical matter.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  In the absence of a 
current disability related to service by competent medical 
evidence, a grant of service connection is clearly not 
supportable.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board concludes that service 
connection for a back condition is not established. 


ORDER

New and material evidence not having been submitted, the 
claim for service connection for osteoarthritis, both knees, 
remains denied.



Service connection for a back condition is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


